DETAILED ACTION
Amendment submitted May 25, 2021 has been considered by examiner. Claims 1-4, 8-14 and 18-20 are pending. 


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8-14 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 is amended to recite “The method of claim 18, further comprising providing a confidence level indicating a confidence that the one or more structured data structure paths match the query”. However, the Examiner is unable to find support in the instant specification that a confidence level based on matching paths to a query.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) and further in view of Langseth et al (US Patent Application Publication 2007/0011183).


Claims 1 and 11: Buehler discloses a system and method for indexing data contained in a structured data structure, the system comprising:
at least one processor; and at least one computer readable medium coupled to the processor comprising computer executable instructions that when executed by the processor implement: a pattern generator, wherein the pattern generator is configured to:
identify a structured data structure path in a structured data structure comprising a plurality of data elements [0015]. [See at least “generating a path” for data elements such as at least feed, title, etc.]
identify a first data element wherein the structured data structure path is followed to the first data element [0015]. [See at least “generating a path” for data elements such as at least feed, title, etc.]
create one or more patterns comprising at least a portion of the structured data structure path and one or more elements related to the first element [0015, 0027]. [See at least identifying same attribute names in a path.]

Buehler alone does not explicitly disclose a hasher configured to, for each of the one or more patterns, including at least one pattern that includes an element related to the first data element and at least a portion of the structured data structure path, create a hash; and an indexer configured to index created hashes in a hash index by correlating the hashes in the hash index with the structured data structure.
However, Krishnamurthy [0058-0060] discloses creating hashing patterns (i.e. paths) and indexing the hash path values.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Krishnamurthy. One would have been motivated to do so in order to identify where data is stored and store such information using less storage.

	Buehler alone also does not explicitly disclose the first data element comprising one or more unstructured data elements contained in the structured data structure and such that at least one of the patterns comprises the structured data structure path and unstructured data.
	However, Buehler [0015, 0027] discloses identifying a path to a particular element and Langseth [0152] discloses identifying at least unstructured elements in a structured entity by “drill[ing]-through to the original unstructured” element and to “provide the ability to view the path that the data took through the system”. A combination of providing a path to an element as in Buehler and identifying a way to get to an unstructured element through a structured element disclose the above limitation.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Langseth. One would have been motivated to do so in order to identify where data is stored and what type of data is stored.
Claims 2 and 12: Buehler as modified discloses the system and method of Claims 1 and 11 above, and Krishnamurthy, for the same reasons as above further discloses wherein the structured data structure comprises an XML document [0058-0060].


Claims 3-4, 8, 13-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) further in view of Langseth et al (US Patent Application Publication 2007/0011183) and further in view of Dettinger et al (US Patent Application Publication 2006/0004740).

Claims 3 and 13: Buehler as modified discloses the system and method of Claims 1 and 11 above and Dettinger further discloses wherein the structured data structure comprises a decision tree (Dettinger, [0010] wherein database relationship documents may be a number of different types).  Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to have combined the prior art references because this would allow the searching system to be applied to various database structures.
Claims 4 and 14:  Buehler as modified discloses the system and method of Claims 1 and 11 above and Dettinger further discloses wherein the structured data structure is a JSON document (Dettinger, [0010] wherein database relationship documents may be a number of different types).  Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to have combined the prior art references because this would allow the searching system to be applied to various database structures.
Claims 8 and 18: Buehler discloses a system and method of searching for data contained in a structured data structure, the method comprising:
receiving a query, wherein the query comprises a structured data structure path and a first data element wherein the structured data structure path is followed to the first data element [0030-0031]. [See at least a query with attributes that follows a path.]
creating one or more patterns comprising at least a portion of the structured data structure path the first data element [0015]. [See at least “generating a path” for data elements such as at least feed, title, etc.]
for each of the one or more patterns, including at least one pattern that includes at least a portion of the structured data structure path [0015, 0027]. [See at least identifying same attribute names in a path.]

Buehler alone doesn’t disclose the rest of the limitations.
However, Krishnamurthy discloses:
and the first data element, creating a hash [0058-0060]. [See at least creating hashing patterns (i.e. paths).]  
looking up the created hashes in a hash index to identity one or more structured data structures, each data structure in the plurality of data structures comprising a plurality of data elements, correlated to the hashes [0058-0060]. [See at least identifying and indexing the hash path values.]

Dettinger [0053] further discloses identifying to a user the one or more structured data structures. [See at least a graphical query interface is described.]

Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Krishnamurthy and Dettinger. One would have been motivated to do so in order to identify where data is stored using less storage and then display identified data to a user.

Buehler alone also does not explicitly disclose the first data element comprising one or more unstructured data elements contained in the structured data structure and such that at least one of the patterns comprises the structured data structure path and unstructured data.
	However, Buehler [0015, 0027] discloses identifying a path to a particular element and Langseth [0152] discloses identifying at least unstructured elements in a structured entity by “drill[ing]-through to the original unstructured” element and to “provide the ability to view the path that the data took through the system”. A combination of providing a path to an element as in Buehler and identifying a way to get to an unstructured element through a structured element disclose the above limitation.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Langseth. One would have been motivated to do so in order to identify where data is stored and what type of data is stored.
Claim 20: Buehler as modified discloses the method of Claim 19 above, and Krishnamurthy further discloses wherein query comprises an XPath query [0035].


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) further in view of Langseth et al (US Patent Application Publication 2007/0011183) and further in view of Perisic (US Patent Application Publication 2005/0086215).

Claim 9: Buehler as modified discloses the system Claim 8 above, but Buehler does not explicitly discloses wherein the front end is configured to provide a confidence level indicating a confidence that the one or more structured data structures match the query.
However, Perisic [0128] discloses identifying a matching structured object based on calculated scores (i.e confidence level).
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Perisic. One would have been motivated to do so in order to retrieve structured data.
Claim 10: Buehler as modified discloses the system of Claim 9, and Perisic further discloses wherein the confidence level is based on how similar the element related to the first data element is to the first data element [0128]. [Also see Krishnamurthy [0058-0060].


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) further in view of Langseth et al (US Patent Application Publication 2007/0011183) and further in view of Woods (US Patent 8,214,210).


Claim 19: Buehler as modified discloses the system Claim 18 above, but Buehler does not explicitly discloses providing a confidence level indicating a confidence that the one or more structured data structure paths match the query.
However, Woods (Col 5 ln 20-33) discloses identifying a confidence level of a path match compared to a query.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Woods. One would have been motivated to do so in order to retrieve best matched data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (2011/0302189) describes at least storing structured and unstructured data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163